EXHIBIT 99.1 Company Contact: Jay Shafer, Chief Executive Officer The Amacore Group, Inc. 407-805-8900 Investor Relations Contact: Porter, LeVay & Rose, Inc. Michael J. Porter, President 212-564-4700 THE AMACORE GROUP REPORTS 2 Reduces Operating Expenses and Improves Gross Profit and Gross Profit Margins MAITLAND, FL, April 9, 2010 The Amacore Group, Inc., (OTC BB: ACGI), a leader in providing membership benefit programs, insurance programs, program administration services, and other innovative and high-quality benefit solutions to individuals, families and employer groups nationwide, reports financial results for the year ended
